Citation Nr: 1312156	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  11-01 670	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO granted service connection for PTSD and assigned a 30 percent initial rating.

The Veteran presented testimony at a February 2012 videoconference hearing; a transcript of that hearing is included in the claims file.

According to the May 2012 rating codesheet, the agency of original jurisdiction (AOJ) deferred a claim for service connection for transient ischemic attacks for purposes of providing appropriate Veterans Claims Assistance Act (VCAA) notice.  Although it appears that the AOJ has begun developing this claim, the claim has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for continued appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was last afforded a VA psychiatric examination in March 2010.  The Veteran testified at his February 2012 hearing that his PTSD had worsened since his March 2010 VA psychiatric examination.  The March 2010 examiner diagnosed the Veteran with mild PTSD.  Per his testimony, the Veteran indicated that his psychiatric symptoms had begun to recur daily, whereas at the time of the examination they only presented "monthly" and "weekly" problems.  His ability to interact socially was diminished, which led to a lost interest in hobbies and increased anxiety around others.  He had experienced an increased number of panic attacks, and he avoided watching news reports and movies that reminded him of his military service in Vietnam.  The March 2010 examination report accurately noted that the Veteran was not employed, and since that time he has not been able to obtain a job, a problem he associated with his PTSD symptoms.  He no longer went to church in an effort to isolate himself.  Also, he described an increase in obsessive-compulsive symptoms.  

The Board notes that Veteran's testimony was consistent with treatment records, such as the January 2012 mental health treatment note indicating that the Veteran presented with increased PTSD symptoms.  

Based on the evidence of worsening, the Veteran's claim must be remanded for a new examination to determine the current severity of his posttraumatic stress disorder disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182- 83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). 

The matter also must be remanded to obtain Vet Center records.  The Veteran informed VA with a signed release submitted in March 2009 that he obtained treatment for PTSD, at minimum, for the period between April 2007 and August 2008.  Subsequently, in his July 2010 notice of disagreement, he again asserted that the Vet Center had records relevant to his claim.  Despite his notice to VA of the existence of these records, and VA's obligations to procure and associate them with the claims file, it is apparent that the agency has made no efforts to obtain the records on his behalf.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased initial disability rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability.  Entitlement to individual unemployability is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).    

In determining whether a Veteran is entitled to a total disability evaluation based on individual unemployability due to service connected disorders, consideration is given to his level of education, special training, and previous work experience, but not to his age or impairment caused by disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2012).  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

The Veteran asserts that he has been unemployed since 2008 due to the effects of his PTSD.  As the Veteran is service-connected for this disability, a claim for entitlement to a TDIU is reasonably raised by the record.  

Per 38 C.F.R. § 4.16(a) (2012), for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, a Veteran must have a single disability rated at 60 percent disabling, or have a combined 70 percent evaluation based on multiple service-connected disorders, to warrant consideration of TDIU on a schedular basis.  Presently, the Veteran has a 20 percent disability rating for diabetes mellitus, and a 30 percent disability rating for PTSD, although clearly the PTSD rating is on appeal.  Nevertheless, should the Veteran not be granted an increased rating for his PTSD through this appeal such that he meets the schedular requirements for TDIU, his claim must be referred for consideration of entitlement to a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  

Thus, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders has been raised, and must be considered on remand.

Further, the Board notes that the issues of entitlement to an increased rating for PTSD and entitlement to TDIU are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Perform all necessary actions, including the provision of appropriate notice under the Veterans Claims Assistance Act of 2000 (VCAA), for the development of a claim for a total disability rating based on individual unemployability, to include consideration on an extraschedular basis.

2.  Obtain all relevant treatment records from the Greenville Vet Center, as well as any other VA facility.  

If the Veteran indicates that he has received any non-VA treatment, request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith. All attempts to procure any outstanding treatment records should be documented in the claims file. If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

3.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The examiner should review the claims file, examine the Veteran, and fully describe all psychiatric symptoms and manifestations exhibited by the Veteran.  Specifically, the examiner should discuss the impact of the Veteran's PTSD on his social and occupational functioning.  The examiner should also provide a Global Assessment of Functioning score.  A complete rationale should be provided for any opinion expressed.

The examiner should also describe the functional and occupational impairment that the Veteran's service-connected disabilities (PTSD, currently rated at 30 percent disabling; diabetes mellitus, currently rated at 20 percent disabling; erectile dysfunction, currently noncompensable but subject to special monthly compensation) cause.  All impairment should be set forth in detail.  Impairment of social and industrial adaptability should be set out.

4.  Review the examination report to ensure compliance with the Board's remand.  If the report is deficient in any manner, take necessary corrective action.  

5.  Then, readjudicate the Veteran's PTSD claim.  If the Veteran's rating for PTSD is increased such that he meets the schedular criteria for a TDIU, adjudicate the TDIU claim on a schedular basis.  If the Veteran's rating for PTSD is not increased following a review of the additional evidence to the point that he meets the criteria of 38 C.F.R. § 4.16(a) for a TDIU, refer the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration, as appropriate.

6.  Then readjudicate the appeal.  If the claims are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

